DETAILED ACTION
	This Office Action is in response to the amendment filed on December 2, 2021. Claims 1 - 20 are presented for examination. Claims 1, 2, and 5 - 20 are rejected and this Office Action is being made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 2, 2021 has been entered and considered by the examiner. Based on the amendments to the claims to overcome the objections to the claims and the rejections under 35 U.S.C. 112, the objections and rejections under 35 U.S.C. 112 have been withdrawn.

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive. 

With regards to claims 1, 11, 16 and the rejections under 35 U.S.C. 103, the applicants argue that Lipman and Free fails to teach or suggest assigning a PMI objected identified from a reference CAD model to a deficient CAD model, as Lipman appears to indicate identifying missing PMI, but is silent to the PMI identified being applied to another CAD model.

	The examiner respectfully disagrees. In Lipman, page 15, left column, lines 42 - 46 discloses the PMI includes annotations for geometric dimensioning and tolerancing (GD&T), along with non-geometric data. FIG. 2 disclose a CAD model with GD&T annotations, which are part of the PMI, providing the CAD model with PMI. Page 15, right column, lines 34 - 38 provides the CAD model with GD&T annotations in FIG. 2, which can be exported to a (STEP) file. In addition, page 20, right column, lines 8 - 27 discloses GD&T annotations presented in FIG. 12 and compared to the information from the CAD model with GD&T annotations in FIG. 2, and a list of missing or 
	Additionally, page 22, left column, lines 20 - 26 provides an example of a receiving model with reconstructed or recreated PMI presentations in FIG. 13 in which the PMI presentations are tested for errors in the STEP files used in the exporting of information. 
The additional teaching provided from Lipman to assign existing PMI objects to corresponding features in one or more features of a deficient CAD model, as the PMI presentations are shown to be transferred/exported/recreated to another CAD model to determine its conformance or non-conformance to exchange of information using PMI or STEP files. Based on further clarification, the combination of Lipman and Free discloses the features of claims 1, 11, and 16, and the rejections under 35 U.S.C. 103 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2 and 5 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipman et al. (“Conformance Checking of PMI Representation in CAD Model STEP Data Exchange Files”), hereinafter “Lipman”, and further in view of Free (U.S. PG Pub 2008/0269942 A1), hereinafter “Free”.

As per claim 1, Lipman discloses:
a system comprising: a processor for implementing a computer-aided technology (CAx) system (Lipman, page 21, right column, lines 1 - 3 discloses a CAx environment for validation of properties regarding product and manufacturing information (PMI), and page 21, lines 16 - 17 adds a CAD system used to perform the functions, and a CAD system typically includes at least one type of processor

the CAx system comprising a graphical-user-interface (GUI) configured to render computer-aided design (CAD) models comprising a part, an assembly, or both; (Lipman, page 16, left column, lines 4 - 17 discloses the PMI presentation in FIG. 2, as a graphical PMI from a CAD system, and CAD systems are typically executed on a computer that includes a display to show the graphical PMI in FIG. 2, the CAD model representing a part.)

and memory storing instructions configured to cause the processor to (Lipman, page 21, lines 16 - 17 adds a CAD system used to perform the functions, and a CAD system typically includes at least one type of processor and one form of memory.)

 (Lipman, page 20, right column, lines 8 - 11 discloses a model with PMI information reconstructed based on a previous model (the expected CAD model in FIG. 2), but its PMI information does not match the information in the PMI of the existing CAD model of FIG. 2.)

the one or more existing PMI objects comprising: a PMI reference indicating a particular type of PMI data to use for the missing one or more expected PMI objects (Lipman, page 16, left column, lines 4 - 18 discloses PMI representation that corresponds with the geometry of a CAD model, as shown in FIG. 2.)

a PMI annotation associating the particular type of PMI data to a particular feature of the one or more features not being associated with the missing one or more expected PMI objects of the deficient CAD model  (Lipman, page 16, left column, lines 11 - 18 discloses a CAD model with corresponding PMI annotations, as shown in FIG. 2, and page 21, right column, lines 8 - 14 discloses a model reconstructed from PMI representation, but does not correspond to the previous or existing CAD model from FIG. 2, as information is either incorrect or missing.)

attribute a subset of the one or more existing PMI objects to one or more features of the deficient CAD model, by identifying features that the subset of the one or more existing PMI objects are associated to and identifying corresponding features in the one or more features of the deficient CAD model (Lipman, page 20, right column, lines 8 - 24 discloses information that is missing from the PMI of the reconstructed model, according to each identified “Cell” and its missing information compared to the information in the PMI of the previous or existing CAD model.)

assign the subset of the one or more existing PMI objects to the corresponding features in the one or more features of the deficient CAD model (Lipman, page 21, right column, lines 5 - 23 discloses an exchange of geometric information regarding the PMI presentation in the model and the CAD model in FIG. 2, and a step is performed to validate the properties being within a tolerance of the original properties. For further clarification, page 15, left column, lines 42 - 46 and page 15, right column, lines 34 - 38 both discloses the PMI includes annotations for geometric dimensioning and tolerancing (GD&T) and non-geometric data, with page 20, right column, lines 8 - 27 adds GD&T annotations presented in FIG. 12 and compared to the information from the CAD model with GD&T annotations in FIG. 2, and a list of missing or incorrect information based on the comparison, and the missing or incorrect information can be corrected in the STEP files previously exported from the PMI presentation, and page 22, left column, lines 20 - 26 also adds a model receiving reconstructed or recreated PMI presentations in FIG. 13 with the PMI presentations checked for errors in the STEP files used in the exporting of information.) 

	While Lipman discloses identify one or more existing PMI objects of a reference CAD model of the one or more existing CAD models, the prior art of Lipman does not expressly disclose:
query a database of one or more existing CAD models to identify one or more existing PMI objects of a reference CAD model of the one or more existing CAD models.

Free however discloses:
query a database of one or more existing CAD models to identify one or more existing PMI objects of a reference CAD model of the one or more existing CAD models (Free, paragraph [0021] discloses a search perform regarding values of shape signatures of a CAD model, including creating data for digital CAD model files in a database (par [0024]), as well as using a mapping table to correlate data associated with the model in the database, use PMI (product manufacturing information) and geometric dimensioning and tolerancing (GD&T) data (par [0030]), and then perform a search query for geometric parameters of a CAD model to identify data associated with a similar CAD model stored in the database (par [0046]).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the tolerance to determine the validation of PMI information of a CAD model with a previous or existing CAD model teaching of Lipman with the search for geometric data of a CAD model with 

As per claim 11, Lipman discloses:
a computer-implemented method for a CAx system (Lipman, page 21, right column, lines 1 - 3 discloses a CAx environment for validation of properties regarding product and manufacturing information (PMI)).

wherein the computer-implemented method comprises identifying, via a processor-based device of a CAD system, a deficient CAD model, wherein the deficient CAD model is missing one or more expected Product and Manufacturing Information (PMI) objects, based upon one or more features not being associated with the missing one or more expected PMI objects (Lipman, page 20, right column, lines 8 - 11 discloses a model with PMI information reconstructed based on a previous model (the expected CAD model in FIG. 2), but its PMI information does not match the information in the PMI of the existing CAD model of FIG. 2.)

the one or more existing PMI objects comprising a PMI reference indicating a particular type of PMI data to use for the missing one or more expected PMI objects (Lipman, page 16, left column, lines 4 - 18 discloses PMI representation that corresponds with the geometry of a CAD model, as shown in FIG. 2.)

a PMI annotation associating the particular type of PMI data to a particular feature of the one or more features not being associated with the missing one or more expected PMI objects of the deficient CAD model (Lipman, page 16, left column, lines 11 - 18 discloses a CAD model with corresponding PMI annotations, as shown in FIG. 2, and page 21, right column, lines 8 - 14 discloses a model reconstructed from PMI representation, but does not correspond to the previous or existing CAD model from FIG. 2, as information is either incorrect or missing.)

(Lipman, page 20, right column, lines 8 - 24 discloses information that is missing from the PMI of the reconstructed model, according to each identified “Cell” and its missing information compared to the information in the PMI of the previous or existing CAD model.)

assigning, via the processor-based device, the subset of the one or more existing PMI objects to the corresponding features in the one or more features of the deficient CAD model (Lipman, page 21, right column, lines 5 - 23 discloses an exchange of geometric information regarding the PMI presentation in the model and the CAD model in FIG. 2, and a step is performed to validate the properties being within a tolerance of the original properties. For further clarification, page 15, left column, lines 42 - 46 and page 15, right column, lines 34 - 38 both discloses the PMI includes annotations for geometric dimensioning and tolerancing (GD&T) and non-geometric data, with page 20, right column, lines 8 - 27 adds GD&T annotations presented in FIG. 12 and compared to the information from the CAD model with GD&T annotations in FIG. 2, and a list of missing or incorrect information based on the comparison, and the missing or incorrect information can be corrected in the STEP files previously exported from the PMI presentation, and page 22, left column, lines 20 - 26 also adds a model receiving reconstructed or recreated PMI presentations in FIG. 13 with the PMI presentations checked for errors in the STEP files used in the exporting of information.)

While Lipman discloses identify one or more existing PMI objects of a reference CAD model of the one or more existing CAD models, the prior art of Lipman does not expressly disclose:
querying, via the processor-based device, a database of one or more existing CAD models to identify one or more existing PMI objects of a reference CAD model of the one or more existing CAD models.

Free however discloses:
 (Free, paragraph [0021] discloses a search perform regarding values of shape signatures of a CAD model, including creating data for digital CAD model files in a database (par [0024]), as well as using a mapping table to correlate data associated with the model in the database, use PMI (product manufacturing information) and geometric dimensioning and tolerancing (GD&T) data (par [0030]), and then perform a search query for geometric parameters of a CAD model to identify data associated with a similar CAD model stored in the database (par [0046]).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the tolerance to determine the validation of PMI information of a CAD model with a previous or existing CAD model teaching of Lipman with the search for geometric data of a CAD model with information in a database teaching of Free. The motivation to do so would have been because Free discloses the benefit of providing information in connection with designing, outsourcing, and/or manufacturing of objects that can provide accurate marketplace information, including cost and supplier information, based on a digital computer-aided design (CAD) model supplied by a computer user (Free, paragraph [0018]).

As per claim 16, Lipman discloses:
a non-transitory computer-readable medium, comprising computer-readable instructions that, when executed by one or more processors of a computer of a CAx system, cause the one or more processors to system (Lipman, page 21, right column, lines 1 - 3 discloses a CAx environment for validation of properties regarding product and manufacturing information (PMI), and page 21, lines 16 - 17 adds a CAD system used to perform the functions, and a CAD system typically includes at least one type of processor and one form of memory.).

identify a deficient CAD model, wherein the deficient CAD model is missing one or more expected Product and Manufacturing Information (PMI) objects, based upon one or more features not being associated with the missing one or more expected PMI objects (Lipman, page 20, right column, lines 8 - 11 discloses a model with PMI information reconstructed based on a previous model (the expected CAD model in FIG. 2), but its PMI information does not match the information in the PMI of the existing CAD model of FIG. 2.)

the one or more existing PMI objects comprising: a PMI reference indicating a particular type of PMI data to use for the missing one or more expected PMI objects (Lipman, page 16, left column, lines 4 - 18 discloses PMI representation that corresponds with the geometry of a CAD model, as shown in FIG. 2.)

a PMI annotation associating the particular type of PMI data to a particular feature of the one or more features not being associated with the missing one or more expected PMI objects of the deficient CAD model (Lipman, page 16, left column, lines 11 - 18 discloses a CAD model with corresponding PMI annotations, as shown in FIG. 2, and page 21, right column, lines 8 - 14 discloses a model reconstructed from PMI representation, but does not correspond to the previous or existing CAD model from FIG. 2, as information is either incorrect or missing.)

attribute a subset of the one or more existing PMI objects to one or more features of the deficient CAD model, by identifying features that the subset of the one or more existing PMI objects are associated to and identifying corresponding features in the one or more features of the deficient CAD model (Lipman, page 20, right column, lines 8 - 24 discloses information that is missing from the PMI of the reconstructed model, according to each identified “Cell” and its missing information compared to the information in the PMI of the previous or existing CAD model.)

assign the subset of the one or more existing PMI objects to the corresponding features in the one or more features of the deficient CAD model (Lipman, page 21, right column, lines 5 - 23 discloses an exchange of geometric information regarding the PMI presentation in the model and the CAD model in FIG. 2, and a step is performed to validate the properties being within a tolerance of the original properties. For further clarification, page 15, left column, lines 42 - 46 and page 15, right column, lines 34 - 38 both discloses the PMI includes annotations for geometric dimensioning and tolerancing (GD&T) and non-geometric data, with page 20, right column, lines 8 - 27 adds GD&T annotations presented in FIG. 12 and compared to the information from the CAD model with GD&T annotations in FIG. 2, and a list of missing or incorrect information based on the comparison, and the missing or incorrect information can be corrected in the STEP files previously exported from the PMI presentation, and page 22, left column, lines 20 - 26 also adds a model receiving reconstructed or recreated PMI presentations in FIG. 13 with the PMI presentations checked for errors in the STEP files used in the exporting of information.)

While Lipman discloses identify one or more existing PMI objects of a reference CAD model of the one or more existing CAD models, the prior art of Lipman does not expressly disclose:
query a database of one or more existing CAD models to identify one or more existing PMI objects of a reference CAD model of the one or more existing CAD models, 

Free however discloses:
query a database of one or more existing CAD models to identify one or more existing PMI objects of a reference CAD model of the one or more existing CAD models (Free, paragraph [0021] discloses a search perform regarding values of shape signatures of a CAD model, including creating data for digital CAD model files in a database (par [0024]), as well as using a mapping table to correlate data associated with the model in the database, use PMI (product manufacturing information) and geometric dimensioning and tolerancing (GD&T) data (par [0030]), and then perform a search query for geometric parameters of a CAD model to identify data associated with a similar CAD model stored in the database (par [0046]).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the tolerance to determine the validation of PMI information of a CAD model with a previous or existing CAD model teaching of Lipman with the search for geometric data of a CAD model with information in a database teaching of Free. The motivation to do so would have been because Free discloses the benefit of providing information in connection with designing, outsourcing, and/or manufacturing of objects that 

For claim 2: The combination of Lipman and Free discloses claim 2: The system of claim 1, wherein:
the deficient CAD model includes one or more inaccurate PMI objects that are replaced in response to the instructions configured to cause the processor to assign the subset of the one or more existing PMI objects (Lipman, page 21, right column, lines 16 - 23 discloses importing and exchanging geometry properties (with regards to the PMI presentation) and performing a validation step by comparing the properties with the properties of the original or previous CAD model.)

For claim 5: The combination of Lipman and Free discloses claim 5: The system of claim 1, wherein:
the instructions configured to cause the processor to query the database of the one or more existing CAD models to identify the one or more existing PMI objects are based on a one or more rules (Free, paragraph [0045] discloses using manufacturing process information regarding one CAD model in the search of CAD models in a database.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the tolerance to determine the validation of PMI information of a CAD model with a previous or existing CAD model teaching of Lipman with the search for geometric data of a CAD model with information in a database teaching of Free and the additional teaching of determining the manufacturing process information of a CAD model in the search performed, also found in Free. The motivation to do so would have been because Free discloses the benefit of providing information in connection with designing, outsourcing, and/or manufacturing of objects that can provide accurate marketplace information, including cost and supplier information, based on a digital computer-aided design (CAD) model supplied by a computer user (Free, paragraph [0018]).

For claim 6: The combination of Lipman and Free discloses claim 6: The system of claim 5, wherein:
 (Free, paragraph [0045] discloses manufacturing process information used in the search of CAD models in a database.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the tolerance to determine the validation of PMI information of a CAD model with a previous or existing CAD model teaching of Lipman with the search for geometric data of a CAD model with information in a database teaching of Free. The motivation to do so would have been because Free discloses the benefit of providing information in connection with designing, outsourcing, and/or manufacturing of objects that can provide accurate marketplace information, including cost and supplier information, based on a digital computer-aided design (CAD) model supplied by a computer user (Free, paragraph [0018]).

For claim 7: The combination of Lipman and Free discloses claim 7: The system of claim 1, wherein:
the instructions are configured to cause the processor to assign tolerancing information associated with the determined subset of the one or more existing PMI objects based on dimensions of the deficient CAD model or the reference CAD model (Lipman, page 15, left column, lines 42 - 47 discloses PMI includes GD&T (geometric dimensioning and tolerance) and non-geometric information, and communicates tolerances on manufactured parts, and page 20, right column, lines 8 - 1 discloses the comparison of the reconstructed PMI representation and the expected CAD model in FIG. 2 is based on the comparison of each model’s GD&T annotations.)

For claim 8: The combination of Lipman and Free discloses claim 8: The system of claim 7, wherein:
the instructions configured to cause the processor to assign the tolerancing information comprise applying a scaling factor to the assigned subset of the one or more existing PMI objects based on the dimensions of the deficient CAD model (Free, paragraph [0082] discloses determining matches regarding CAD data of a model and existing information in a database using a search tolerance, and paragraph [0120] adds a selectable accuracy match value scale that provides the ability to adjust how accurate the match needs to be in terms of the search queries performed.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the tolerance to determine the validation of PMI information of a CAD model with a previous or existing CAD model teaching of Lipman with the search for geometric data of a CAD model with information in a database teaching of Free and the additional teaching of a tolerance and accuracy match scale used in the search query for a matching CAD model, also disclosed in Free. The motivation to do so would have been because Free discloses the benefit of providing information in connection with designing, outsourcing, and/or manufacturing of objects that can provide accurate marketplace information, including cost and supplier information, based on a digital computer-aided design (CAD) model supplied by a computer user (Free, paragraph [0018]).

For claim 9: The combination of Lipman and Free discloses claim 9: The system of claim 1, wherein:
the one or more existing PMI objects each comprise one or more visual representations of respective geometric, dimensioning, and tolerancing (GD&T) information of the reference CAD model (Lipman, page 16, left column discloses FIG.2, showing a CAD model and its corresponding GD&T annotations.)

For claim 10: The combination of Lipman and Free discloses claim 10: The system of claim 1, wherein:
the one or more existing PMI objects each comprise one or more characters associated with a corresponding feature of the one or more features of the deficient CAD model or the one or more existing CAD models, wherein the each of the one or more characters collectively generate text indicative of a description of the corresponding feature (Lipman, page 20, left column, lines 33 - 36 through right column, lines 1 - 5 discloses the GD&T annotations for the CAD model in FIG. 2, which includes character sets in the annotation, as shown in FIG. 9 with the labeled cell (“Cell A4”) and its corresponding annotation.)

.

Allowable Subject Matter
Claims 3 and 4 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Lipman et al. (“Conformance Checking of PMI Representation in CAD Model STEP Data Exchange Files”) discloses PMI presentation on a CAD model, reconstructed from a previous or existing model to determine missing information from the PMI of the reconstructed model and Free (U.S. PG Pub 2008/0269942 A1) discloses PMI and geometric dimensioning and tolerance, and identifying model data stored in a database using a search query.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 3, wherein the reference CAD model of the one or more existing CAD models is selected as the reference CAD model based on a determination that a threshold percentage of a number of the corresponding geometric characteristics of the reference CAD model is within a threshold percent error of geometric characteristics corresponding to the one or more features of the deficient CAD model.

Dependent claim 4 is allowable under 35 U.S.C. 103 for depending from claim 3, an allowable base claim under 35 U.S.C. 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
February 26, 2022eas